 
REVENUE INTEREST AGREEMENT


SITOA CORPORATION, a California corporation, (“Sitoa”) and Sinobiomed Inc.
(d/b/a Sitoa Global Inc.), a Delaware corporation, (“STOA”) have agreed to
establish this REVENUE INTEREST AGREEMENT  (this “Agreement”), dated this 1st
day of July, 2011, pursuant to which STOA will receive 100% of the revenues and
service fees (the “Revenue Interest”) that Sitoa has a right to receive under
that certain Master Services Agreement, effective as of April 8, 2010, by and
between Sonsi, Inc., a Delaware corporation, (“Sonsi”) and Sitoa (the “Master
Services Agreement”).


Pursuant to the Master Services Agreement, Sitoa provides certain services to
Sonsi including, but not limited to, platform customization, partner
integration, integration of the Sitoa platform into Sonsi infrastructure, and
providing the tools and infrastructure to manage a drop ship vendor marketplace,
in exchange for service fees payable to Sitoa.


IN CONSIDERATION of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. CONSIDERATION FOR REVENUE INTEREST.


In return for the Revenue Interest received per above, STOA agrees to provide
40,000,000 shares of common stock of STOA to Sitoa, payable upon signing of this
Revenue Interest Agreement.


If at any time STOA increases or decreases the number of its outstanding shares
of common stock through a stock split or subdivision of shares, or a
consolidation or combination of shares, the 40,000,000 provided shares shall be
increased, decreased or changed in like manner as if such 40,000,000 provided
shares had been issued and outstanding at the time of such occurrence.


2. CONVERSION OF REVENUE INTEREST.


Both Sitoa and STOA may elect at any time and upon mutual consent to convert the
Revenue Interest into a full Assignment of the Master Services Agreement
referenced above to STOA.  The consideration that Sitoa receives under this
Revenue Interest Agreement remains unaffected by the conversion.



3. ENTIRE AGREEMENT.
 
           This Assignment Agreement contains the entire agreement between Sitoa
and STOA with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Revenue Interest Agreement.



4. WAIVER AND AMENDMENT.


           No provision of this Revenue Interest Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by both Sitoa and STOA.   No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.   


 
 

--------------------------------------------------------------------------------

 
 
5. SUCCESSORS AND ASSIGNS.  


This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.  Sitoa may not assign the Master
Services Agreement or any rights or obligations hereunder or thereunder without
the prior written consent of STOA.  STOA may assign any or all of its rights to
the Revenue Interest to any person.


6. GOVERNING LAW.


           This Agreement shall be governed in all respects by the laws of the
United States of America and the State of Delaware without giving effect to its
choice of laws principles or conflict of laws provisions.


7.  NOTICES.


Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective upon delivery to the address set forth below each party’s signature
hereto.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Revenue Interest
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

SITOA CORPORATION, INC.   SINOBIOMED, INC.                   /s/ Calbert Lai  
/s/ George Yu   Calbert Lai   George Yu   CEO & President   Chief Financial
Officer   981 Industrial Road, Suite C   Room 4304, 43/F China Resources
Building   San Carlos, CA 94070   26 Harbour Road, Wan Chai       Hong Kong, SAR
 

 
 
 

--------------------------------------------------------------------------------

 